Citation Nr: 0925310	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk











INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 1989 and from May 1991 to November 1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

In his March 2008 formal appeal, the Veteran asserted that 
his tinnitus is more severe than currently rated.  He 
contended that a separate compensation rating is warranted.  
However, in April 2008, the RO contacted the Veteran 
regarding his claim to an increased rating for tinnitus.  At 
that time, the Veteran stated that he did not wish to pursue 
any further claims regarding the tinnitus.  

Additionally, in the March 2008 formal appeal, the Veteran 
requested a hearing before the Board.  Subsequently, as noted 
in the April 2008 RO Report of Contact, the Veteran stated 
that he did not wish to have a Board or RO hearing.  As the 
Veteran has not pending request for a hearing, the Board may 
proceed with consideration of his appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the delay in adjudicating the 
Veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.

The Veteran reported in his March 2006 statement that he 
received treatment for hearing loss at the Columbia, Missouri 
VA Medical Center.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.  Accordingly, the Veteran's claims must be remanded so as 
to obtain the Veteran's VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any complaints or symptoms related to his 
right ear hearing loss, specifically the 
Columbia VAMC treatment records.  An 
attempt must be made to obtain, with any 
necessary authorization from the Veteran, 
copies of pertinent treatment records 
identified by him in response to this 
request which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the claims 
file.  If, after making reasonable efforts 
to obtain named records, such records 
cannot be obtained, the Veteran must be 
notified and (a) the specific records that 
cannot be obtained must be identified; (b) 
the efforts that were made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with 
respect to the claims must be noted.  The 
Veteran must then be given an opportunity 
to respond.

2.  After completing the above action, the 
RO must readjudicate the Veteran's claim, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If 
the benefit on appeal remains denied, the 
Veteran must be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




